Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 9-11, 13, 15, 18, 20, 22, 24, 29, 31, 32, 35, 36 and 40-41 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I

    PNG
    media_image1.png
    274
    614
    media_image1.png
    Greyscale

and the species of Compound 36-252, found on page 9 of the instant specification (reproduced below),

    PNG
    media_image2.png
    205
    571
    media_image2.png
    Greyscale

in the reply filed on November 14, 2022 is acknowledged.

The requirement is still deemed proper and is therefore made FINAL.


Claims 40 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
November 14, 2022.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed October 13, 2021.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
Since the instant application claims the benefit under 35 USC § 119(e) of Provisional application 62/437,087 filed December 21, 2016, the disclosure in the provisional application was reviewed because of the possibility of intervening art.  It was found that Provisional application 62/437,087 fails to provide adequate support for the entire scope of the instant claimed invention.  The disclosure of the prior-filed application, Application No. 62/437,087, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  See in Provisional Application No. 62/437,087, for instance, wherein only a small number of specific compounds are disclosed but not the genus of compounds as found in instant independent claim 1.  Therefore, the instant claimed invention can only rely on the filing date of the instant 371 application, PCT/US17/67794, which is December 21, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-11, 13, 15, 18, 20, 22, 24, 29, 31, 32, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because there is no definition for the R5 variable in independent claim 1 (see under the definition of the R1 variable).  Claims dependent on claim 1 which do not resolve this issue are also found indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 9-11, 13, 15, 18, 20, 22, 24, 29, 31, 32, 35 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,104,684. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim specie which anticipate the instant claimed invention.  See, for example, Compound 36-252 in claim 17 of the patent, which compound is the elected species in the instant application.
The instant application is a continuation of Application No. 16/471,070, which matured to U.S. Patent No. 11,104,684.  Although a Restriction was required during the prosecution in Application No. 16/471,070, the withdrawn invention was eventually rejoined and the restriction requirement was withdrawn.  See the Notice of Allowability on April 21, 2021 in Application No. 16/471,070.  Thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the patent anticipate and/or render obvious the instant claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13, 15, 18, 20, 22, 29, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	the compound of Chemical Abstracts Registry Number 1426259-25-7 {indexed in the Registry file on March 25, 2013},

    PNG
    media_image3.png
    240
    632
    media_image3.png
    Greyscale

{a compound of instant Formula I, 
    PNG
    media_image4.png
    264
    442
    media_image4.png
    Greyscale
, 
wherein X=O; 
L=C3-alkylene; 
one R2=OR4 (wherein R4=hydrogen) and 
the other R2=C2-alkenyl substituted with one R3 
(wherein R3=CO2R4 and R4=C1-alkyl); and 
n=zero};	and

	b)	Fan et al. {Advanced Synthesis & Catalysis (published online December 21, 2016), 359(1), pages 49-57} - who disclose, for instance, Compound 3x in Scheme 2 on page 53,

    PNG
    media_image5.png
    309
    606
    media_image5.png
    Greyscale



{a compound of instant Formula I, 
    PNG
    media_image4.png
    264
    442
    media_image4.png
    Greyscale
, 
wherein X=O; 
L=C3-alkylene; 
R2=a pair of two R2 together with the carbon atom to which they are 
attached form a partially unsaturated 5-membered 
heterocycloalkyl ring which has sulfur (note, the 
“heterocycloalkyl” can be partially unsaturated per the definition 
in paragraphs [0040] and [0041] on page 18 of the instant 
specification and the “heterocycloalkyl” can be optionally 
substituted) and said partially unsaturated 5-membered 
heterocycloalkyl ring is substituted with three R3 [wherein two 
R3=fluoro (i.e., halogen) and one R3=CO2R4 and R4=C1-alkyl]; 
and 
n=zero}.


Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention as shown above.  Therefore, each of the above cited prior art anticipates the instant claimed invention.


	The elected species of Compound 36-252 is not allowable.  See the above nonstatutory double patenting rejection.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 6 pm, Eastern Standard time.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



December 1, 2022
Book XXVI, page 9